Title: To Benjamin Franklin from John Lawrence and William Smith, 19 July 1776
From: Lawrence, John,Smith, William
To: Franklin, Benjamin


Sir
Burlington July 19th. 1776
At the Request of Mrs. Mecum (who has been an Inhabitant of this City for some time past and behav’d with Prudence and Industry) We take the Liberty to Inform you that her husband’s Conduct is such, as to render her Scituation Disagreeable, and at times very Dangerous he being often Depriv’d of his Reason, and likely to become very Troublesome to the Inhabitants. If a place in the Hospital of Philada. can be Procur’d or any other way of Confineing which may be thought more Eligeable she begs your Assistance And that you wo’d be pleas’d to favor us with an Answer on the Subject of this Letter. From Sir Your most Obedient Humble Servants (in haste) 
Jno. LawrenceWilliam Smith
 
Addressed: To / The Honble / Benjamin Franklin Esqr. / At / Philada
